Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Wilco Farmers d/b/a Wilco Farm Stores,                    Appeal from the 62nd District Court of
 Appellant                                                 Hopkins County, Texas (Tr. Ct. No.
                                                           CV43343). Opinion delivered by Justice
 No. 06-18-00018-CV            v.                          Moseley, Chief Justice Morriss and Justice
                                                           Burgess participating.
 Edna Carter, Individually and on behalf of
 Michael Carter, Deceased; Christopher
 Carter; Tammy Turnbow; and Teresa
 Miller, Appellees



          As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s order denying Wilco’s special appearance and
dismiss Appellees’ cause of action against Wilco.
          We further order that the appellees, Edna Carter, Individually and on behalf of Michael
Carter, Deceased; Christopher Carter; Tammy Turnbow; and Teresa Miller, pay all costs of this
appeal.


                                                          RENDERED JULY 31, 2018
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk